Deen, Presiding Judge.
The appellant, Pruitt Bryant, was convicted of simple battery and false imprisonment. On appeal, he contends that the evidence was insufficient to support the conviction for false imprisonment, and that the trial court erred in denying his motion for mistrial during the State’s closing argument.
1. The victim testified about how Bryant forcibly entered her house when she refused to open the door for him, and how Bryant physically pulled her back into the house when she tried to escape out the front door. During the incident, Bryant also pushed the victim down and lay on top of her for a moment. This evidence authorized a rational trier of fact to find Bryant guilty beyond a reasonable doubt of false imprisonment. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. During closing argument for the State, defense counsel objected to the prosecutor’s argument that the victim was lucky still to be alive, and moved for mistrial. The trial court sustained the objection and instructed the jury to disregard the comment, but denied the motion for mistrial, and defense counsel did not renew the motion. Failure to do so constituted waiver of that objection. Callahan v. State, 179 Ga. App. 556 (5) (347 SE2d 269) (1986).

Judgment affirmed.


Pope, J., concurs. Beasley, J., concurs in Division 1 and in the judgment.

*133Decided June 25, 1990.
William J. Mason, for appellant.
Douglas C. Pullen, District Attorney, J. Mark Shelnutt, Assistant District Attorney, for appellee.